2:20-cv-01089-DCN        Date Filed 12/14/20     Entry Number 63        Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

    CHARLESTON WATERKEEPER and             )
    SOUTH CAROLINA COASTAL                 )
    CONSERVATION LEAGUE,                   )
                                           )
                      Plaintiffs,          )
                                           )                 No. 2:20-cv-1089-DCN
                vs.                        )
                                           )                          ORDER
    FRONTIER LOGISTICS, L.P.,              )
                                           )
                      Defendant.           )
    _______________________________________)

           This matter is before the court on nonparty South Carolina State Ports Authority’s

    (“the Ports Authority”) motion to stay, ECF No. 42. For the reasons that follow, the court

    denies the motion.

                                       I. BACKGROUND

           This is an action filed pursuant to the citizen-suit provisions of the Resource

    Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (“RCRA”), and the Clean

    Water Act (“CWA”), 33 U.S.C. § 1251 et seq. In the summer of 2019, residents of

    Sullivan’s Island and Isle of Palms, South Carolina began discovering BB-sized plastic

    pellets washing up along the shoreline of their beaches. On July 19, 2019, the South

    Carolina Department of Health and Environmental Control (“SCDHEC”) received a

    report from a citizen of Sullivan’s Island that he encountered pellets along the

    intercoastal waterway “in the [thousands].” ECF No. 1-1 at 213.

           Frontier is a supply chain management service that packages small plastic

    production pellets, also called “nurdles”, into 25-kilogram bags, “stretch-hood[s] or


                                                 1
2:20-cv-01089-DCN       Date Filed 12/14/20       Entry Number 63         Page 2 of 14




    stretch-wrap[s]” the plastic pellets onto pallets, and sells the pallets to manufacturers of

    plastic goods. ECF No. 23 at 1. Frontier operates out of a facility located at the Union

    Pier Terminal in downtown Charleston, South Carolina, overlooking the Charleston

    harbor. On the same day that DHEC received the report of escaped plastic pellets, DHEC

    notified Frontier “that DHEC was attributing the spill to Frontier and that it should

    immediately begin the cleanup process.” Id. at 2. Frontier denied that any pellets

    originated from its facility but nevertheless implemented increased safety measures to

    prevent the spill of plastic materials and assisted in the clean-up effort on Sullivan’s

    Island. After the spill, DHEC conducted two site visits of Frontier’s Union Pier facility,

    after which DHEC officially alleged, by way of a July 26, 2019 letter, that Frontier

    violated the South Carolina Pollution Control Act. ECF No. 1-1 at 210. On August 29,

    2019, Frontier responded to the allegation by letter, denying responsibility for the spilled

    pellets, explaining the extent of the procedures it employs to guard against spills, and

    notifying DHEC of its participation in the effort to clean up the affected beaches. ECF

    No 1-1 at 240–243. On August 1, 2019, DHEC held an enforcement conference to

    discuss Frontier’s alleged violation.

           On October 17, 2019, DHEC sent another letter to Frontier, notifying Frontier that

    DHEC was closing the investigation into the July 2019 spill without further action. The

    letter explained: “During the enforcement conference, Frontier asserted that some of the

    plastic pellets [DHEC] personnel observed on Sullivan’s Island Beach and Isle of Palms

    Beach were similar to those handled by Frontier; however, other pellets observed by

    [DHEC] personnel were not the type handled by Frontier.” Id. at 244. The letter also

    summarized Frontier’s practices and procedures designed to prevent spills and noted



                                                  2
2:20-cv-01089-DCN        Date Filed 12/14/20       Entry Number 63         Page 3 of 14




    Frontier’s participation in the clean-up effort. Ultimately, based upon its “investigation

    and the supplemental information provided by Frontier,” DHEC “determined that the [ ]

    matter should be closed” without further state action. Id. at 245.

           Plaintiffs are both “Charleston-based § 501(c)(3) not-for-profit organization[s],”

    each organized for an environmental purpose related to preserving and protecting South

    Carolina’s coastland, waterways, and their resources. ECF No. 1, Compl. ¶¶ 11–12.

    According to the complaint, in September 2019, plaintiffs began to collect and sample

    spilled plastic pellets at various locations within the Charleston Harbor Watershed as part

    of “an exhaustive effort” to determine the source of the spilled pellets. ECF No. 26 at 1.

    In their complaint, plaintiffs allege that they consistently recorded the highest

    concentration of pellets at the collection sites closest to Frontier’s Union Pier facility.

    Compl. at ¶ 53. Plaintiffs also assert that the plastic pellets recovered “resemble those

    found” at Frontier’s facility,” id. at ¶ 55, and that chemical testing reveals that the

    collected pellets are comprised of the same material as those handled by Frontier, id. at

    ¶ 56. Further, the complaint alleges that plaintiffs continue to find spilled pellets

    throughout the Charleston Harbor Watershed. Id. at ¶ 58. Plaintiffs filed this action on

    March 18, 2020, asserting two claims under the RCRA and the CWA, respectively, and

    requesting injunctive relief, the imposition of civil penalties, and an award of litigation

    costs and attorney’s fees.

           The Ports Authority is “an instrumentality of the State” of South Carolina that

    possesses “the powers of a body corporate” and owns and operates the state’s public

    seaport facilities. S.C. Code Ann. §§ 54-3-130, 140. The Ports Authority is not a party

    to this lawsuit but has been subpoenaed by plaintiffs to participate in discovery. On



                                                   3
2:20-cv-01089-DCN       Date Filed 12/14/20      Entry Number 63        Page 4 of 14




    August 5, 2020, plaintiffs served the Ports Authority with a subpoena, commanding it to

    produce

           all documents [ ] relating to alleged release(s) of plastic pellets into the
           environment from any property owned by [the Ports Authority], including
           Union Pier; all documents exchanged with any employee or representative
           of Frontier Logistics, L.P., SCDHEC, or any other entity relating to plastic
           pellet pollution in Charleston waters[.]

    ECF No. 29-4 at 1. The Ports Authority declined to comply with the subpoena based on

    its assertion of state sovereign immunity and encouraged plaintiffs to instead file a

    request for the desired records under the South Carolina Freedom of Information Act

    (“SCFOIA”). Plaintiffs likewise declined to transmute their subpoena into an SCFIOA

    request and noted their intention to file a motion to compel the Ports Authority’s

    compliance with the subpoena.

           On August 19, 2020, the Ports Authority filed a motion to quash the subpoena.

    ECF No. 29. After the parties fully briefed the motion and presented oral arguments at a

    September 17, 2020 hearing, the court denied the motion, holding that “doctrine of state

    sovereign immunity does not preclude a court from enforcing the subpoena against the

    Ports Authority or any of its employees.” (the “September 21 Order”). ECF No. 40 at 8. 1

    On October 9, 2020, the Ports Authority appealed the September 21 Order to the Fourth

    Circuit, requesting review of the court’s holding that the Ports Authority “was not

    protected by sovereign immunity and was required to respond to a subpoena.” ECF No.




           1
              In the September 21 Order, the court also denied Frontier’s motion for judgment
    on the pleadings and motion to strike. In the instant motion, the Ports Authority requests
    that the court stay the September 21 Order only with respect to that order’s resolution of
    the motion to quash. Therefore, in this order, the court’s use of the label “September 21
    Order” refers to that order’s denial of the motion to quash, ECF No. 40 at 6–13, and not
    that order’s resolution of Frontier’s motions.
                                                 4
2:20-cv-01089-DCN       Date Filed 12/14/20       Entry Number 63        Page 5 of 14




    41 at 1. The same day, the Ports Authority filed a motion to stay the September 21 Order

    until the Fourth Circuit resolved the appeal. ECF No. 42. On October 20, 2020,

    plaintiffs responded to the motion, ECF No. 45, and on October 27, 2020, the Ports

    Authority replied, ECF No. 46. The court held a hearing on the motion on November 5,

    2020, making the motion ripe for the court’s review.

                                         II. STANDARD

           “A court has the power to stay proceedings, which is ‘incidental to the power

    inherent in every court to control the disposition of the causes on its docket with

    economy of time and effort for itself, for counsel, and for litigants.’” Cty. of Charleston,

    S.C. v. Finish Line Found. II Inc., 2018 WL 3303197, at *2 (D.S.C. July 5, 2018)

    (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). In considering whether to

    grant a discretionary stay, the court “must weigh competing interests and maintain an

    even balance.” Landis, 299 U.S. at 254, 255 (citing Kansas City S. Ry. Co. v. United

    States, 282 U.S. 760, 763 (1931)).

                                         III. DISCUSSION

           In its motion, the Ports Authority requests that the court issue “a stay from

    enforcement of any third-party subpoenas requesting documents and testimony from the

    Ports Authority and its officials.” ECF No. 41 at 1. The Ports Authority argues that it is

    entitled to a stay of the court’s September 21 Order because federal courts routinely stay

    proceedings while an appeal to resolve the issue of sovereign immunity is pending. In

    response, plaintiffs contend that the relevant factors militate against granting a stay

    because the Ports Authority’s interlocutory appeal is procedurally improper and




                                                  5
2:20-cv-01089-DCN       Date Filed 12/14/20      Entry Number 63        Page 6 of 14




    substantively meritless. Because the court finds that the relevant factors weigh against

    granting a stay, it denies the motion.

           A. Applicable Standard

           As a threshold issue, the court must determine the law to apply. The Ports

    Authority urges the court to stay proceedings if it finds that the Ports Authority’s appeal

    is “not frivolous.” ECF No. 42 at 3. Plaintiffs contend that the frivolity standard is

    inapplicable and instead ask the court to employ the traditional factors under Hilton v.

    Braunskill, 481 U.S. 770, 776 (1987). Upon review, the court agrees with plaintiffs.

           Under the Ports Authority’s proposed standard, a district court should stay

    proceedings when a state actor appeals an order denying the state actor’s immunity

    defense so long as the immunity-based appeal is “not frivolous.” In support, the Ports

    Authority relies on a number of cases, each of which is related to the issue at hand but not

    directly on point. The court declines to follow their guidance for several reasons. First,

    the vast majority of the cases on which the Ports Authority relies concern the issue of

    qualified immunity, not sovereign immunity. See K.M. v. Alabama Dep’t of Youth

    Servs., 209 F.R.D. 493, 495 (M.D. Ala. 2002), aff’d sub nom. 73 F. App’x 386 (11th Cir.

    2003) (“Once the qualified immunity defense is raised, ‘balancing is done with a thumb

    on the side of the scale weighing against discovery.’”); Hegarty v. Somerset Cty., 25 F.3d

    17, 17–18 (1st Cir. 1994) (“The five officers have taken an immediate interlocutory

    appeal of the denial of qualified immunity. These defendants asked the district court to

    stay discovery in the case while these appeals are pending.”); English v. Dyke, 23 F.3d

    1086, 1089 (6th Cir. 1994) (considering a stay during the pendency of a qualified-

    immunity-based appeal).



                                                 6
2:20-cv-01089-DCN       Date Filed 12/14/20       Entry Number 63        Page 7 of 14




           Secondly, even in the Ports Authority’s cases that do involve a sovereign-

    immunity-based appeal, the appealing parties that requested stays were defendants facing

    liability, not nonparties facing discovery, as the Ports Authority is here. See Goshtasby v.

    Bd. of Trustees of Univ. of Illinois, 123 F.3d 427 (7th Cir. 1997) (staying proceedings in

    an age discrimination case against a state university pending the defendant-state

    university’s sovereign-immunity-based appeal); Summit Med. Assocs. v. James, 998 F.

    Supp. 1339, 1340 (M.D. Ala. 1998) (staying proceedings in a constitutional challenge

    against defendants, an state attorney general and district attorney). In those cases, the

    applicants for a stay were facing cognizable claims, which carried with them the promise

    of months-long discovery, the threat of a lengthy trial, and the possibility of an adverse

    judgment. As such, those courts felt that a stay was proper to protect the defendants’

    potential “right to be free of litigation[.]” Goshtasby, 123 F.3d at 429. The stakes of the

    Ports Authority’s sovereign immunity appeal are considerably lower. The Ports

    Authority is a nonparty who only faces compliance with a subpoena. There is no danger

    here, as there was in Goshtasby, Summit and the qualified immunity cases, that the Ports

    Authority will wrongly be forced to defend itself at trial or face a legally erroneous

    judgment. Instead, the Ports Authority’s appeal will determine whether it must produce

    certain documents, a far cry from the dangers the defendants faced in the cases on which

    the Ports Authority relies.

           Relatedly, in the cases on which the Ports Authority relies, there was no doubt

    that the issue of sovereign immunity was triggered by the filing of “a suit against the

    sovereign.” Dugan v. Rank, 372 U.S. 609, 620 (1963); see Goshtasby, 123 F.3d at 427

    (finding that the suit against the defendant-state university triggered sovereign immunity



                                                  7
2:20-cv-01089-DCN       Date Filed 12/14/20        Entry Number 63        Page 8 of 14




    but that § 5 of the Fourteenth Amendment nevertheless authorized the suit); Summit, 998

    F. Supp. at 1340 (finding that the suit against state officials triggered sovereign immunity

    but that defendants fell within the purview of the exception set forth in Ex parte Young,

    209 U.S. 123 (1908)). Here, conversely, the Ports Authority faces a third-party

    subpoena, not a lawsuit, and the court has already found that the subpoena does not

    constitute a “suit against the sovereign” and thus does not threaten sovereign immunity.

    ECF No. 40 at 13. As the court found in the September 21 Order, unlike the suit against

    the state in Goshtasby and Summit, the subpoena served upon the Ports Authority “does

    not implicate significant federalism concerns.” Id. at 12. Whatever minor federalism

    concerns that are implicated here by compelling the Ports Authority to comply with a

    federal third-party subpoena pale in comparison to those that arise from outright “suit[s]

    against the sovereign.” Dugan, 372 U.S. at 620. And, as the court determined in the

    September 21 Order, the Ports Authority’s compliance with the subpoena comports with

    a constitutional bedrock of like importance, the Supremacy Clause. Id. at 10–11.

    Moreover, the defendants in the cases cited by the Ports Authority had a clear right to

    filing an interlocutory appeal, and, as the court discusses in greater depth below, the Ports

    Authority’s right to appeal the September 21 Order is a much more dubious proposition.

    Thus, the court rejects the Ports Authority’s proposed “frivolity” standard and instead

    utilizes the traditional Hilton factors in resolving the motion to stay.

           B. Motion to Stay

           When considering a motion to stay proceedings, the Supreme Court instructs

    courts to consider four factors:

           (1) whether the stay applicant has made a strong showing that he is likely
           to succeed on the merits; (2) whether the applicant will be irreparably

                                                   8
2:20-cv-01089-DCN       Date Filed 12/14/20       Entry Number 63        Page 9 of 14




           injured absent a stay; (3) whether issuance of the stay will substantially
           injure the other parties interested in the proceeding; and (4) where the public
           interest lies.

    Hilton v. Braunskill, 481 U.S. 770, 776 (1987). Furthermore, “[t]he party seeking a stay

    must justify it by clear and convincing circumstances outweighing potential harm to the

    party against whom it is operative. Williford v. Armstrong World Indus., Inc., 715 F.2d

    124, 127 (4th Cir. 1983). The court considers each factor in turn.

                   1. Likelihood of Success on the Merits

           The Ports Authority contends that it has filed a procedurally valid appeal that will

    likely succeed on the merits before the Fourth Circuit. In response, plaintiffs argue that

    the Ports Authority’s appeal is flawed both procedurally and substantively. Finding law

    on both sides of the ledger with respect to procedure and substance, the court finds that

    the first Hilton factor weighs neither for nor against a stay.

           First, the procedure. Defendants contend that the September 21 Order is

    immediately appealable under the collateral order doctrine. However, most of the

    authority the Ports Authority cites in support suffers from a familiar flaw—the law

    applies to defendants, not nonparties. See, e.g., Puerto Rico Aqueduct & Sewer Auth. v.

    Metcalf & Eddy, Inc., 506 U.S. 139 (1993) (finding that the collateral order doctrine

    applied to a defendant’s sovereign-immunity-based appeal). In its supplemental brief, the

    Ports Authority brings the court’s attention to two cases from the Fifth and Eleventh

    Circuits which do provide direct support for its position. Relying on Fifth Circuit

    precedent, 2 the Eleventh Circuit stated, “[O]ne who unsuccessfully asserts a



           2
              The Eleventh Circuit relied without analysis on Fifth Circuit precedent because
    the Fifth Circuit decision was issued when its jurisdiction included some states that now
    sit within the the current Eleventh Circuit. See In re Hubbard, 803 F.3d at 1315 n.6 (11th
                                                  9
2:20-cv-01089-DCN       Date Filed 12/14/20       Entry Number 63        Page 10 of 14




     governmental privilege may immediately appeal a discovery order where he is not a party

     to the lawsuit.” In re Hubbard, 803 F.3d 1298, 1305 (11th Cir. 2015) (citing Branch v.

     Phillips Petroleum Co., 638 F.2d 873, 877 (5th Cir. Unit A 1981). While this law directly

     supports the Ports Authority’s position that its appeal is procedurally valid, the law of the

     Eleventh Circuit is not binding in the Fourth Circuit, and the Eleventh Circuit’s limited

     analysis in Hubbard fails to instill in the court any confidence that the Fourth Circuit

     would adopt the same position.

            In fact, binding Fourth Circuit precedent suggests otherwise. As plaintiffs point

     out, the Ports Authority’s appeal of the September 21 Order does not fit cleanly within

     the collateral order doctrine, which requires that the appealed order “be effectively

     unreviewable on appeal from a final judgment.” United States ex rel. Lutz v. United

     States, 853 F.3d 131, 137 (4th Cir. 2017). The September 21 Order fails in this regard,

     plaintiffs contend, because the Ports Authority has a clear avenue to obtain review. The

     Ports Authority would no doubt be entitled to appellate review of its sovereign immunity

     defense if it refused to comply with the subpoena and was held in contempt. Indeed, in

     the Fourth Circuit, “a person served with a subpoena is not entitled to appeal the denial of

     a motion to quash without first resisting the subpoena and being held in contempt.” In re

     Grand Jury Subpoena John Doe, 584 F.3d 175, 182 (4th Cir. 2009). And while contempt

     may seem a drastic avenue for obtaining review, the difficulty of obtaining appellate

     review of discovery matters is “deliberate.” MDK, Inc. v. Mike’s Train House, Inc., 27

     F.3d 116, 121 (4th Cir. 1994) (“[W]e recognize, of course, that the contempt route is a




     Cir. 2015) (“[W]e [have] we adopted as binding precedent all decisions of the former
     Fifth Circuit handed down before October 1, 1981.”).
                                                  10
2:20-cv-01089-DCN         Date Filed 12/14/20     Entry Number 63         Page 11 of 14




     difficult path to appellate review, and one that may carry with it a significant penalty for

     failure. In discovery disputes, however, this difficulty is deliberate.”). As such, whether

     the Ports Authority’s appeal is procedurally viable is a close question. Thankfully, the

     court need not resolve it here, other than to say that the law does not weigh strongly in

     favor of either party. 3

             The same goes for the appeal’s substance. The court has already made its opinion

     on the Ports Authority’s claim to sovereign immunity clear in the September 21 Order

     and therefore need not recapitulate it here. At the same time, the court acknowledges, as

     it did in the September 21 Order, that whether a state agency is immune from a federal

     subpoena is an issue of first impression in the Fourth Circuit. And while the law on

     which the court relied is compelling, it is far from ubiquitous. As such, the court cannot

     predict with confidence how the Fourth Circuit will resolve the issue, meaning that the

     appeal’s likelihood of success on the merits is unclear. Thus, the court finds that the first

     Hilton factor weighs neither in favor nor against granting a stay.

                     2. Irreparable Injury to Applicant

             The court next considers whether the Ports Authority will suffer irreparable harm

     absent a stay. The Ports Authority notes that it would be irreparably harmed in the

     absence of a stay because it would “be forced to choose between (1) giving up its appeal,

     which would be rendered moot, or (2) facing contempt proceedings.” ECF No. 42 at 7.

     To be sure, some courts have found that a party’s decision to abandon an appeal or face



             3
               Alternatively, the Ports Authority suggests that the court “certify [the September
     21] Order as final” pursuant to Fed. R. Civ. P. 54(b) and “obviate the need to determine
     whether the collateral order doctrine applies.” ECF No. 46 at 6. Given that Rule 54(b)
     applies to orders that resolve the “claims” of “parties”, the court declines to certify as
     final the September 21 Order, which resolves a discovery dispute against a nonparty.
                                                  11
2:20-cv-01089-DCN       Date Filed 12/14/20       Entry Number 63         Page 12 of 14




     contempt constitutes an irreparable injury. See N.L.R.B. v. Gen. Motors Corp., 510 F.

     Supp. 341, 342 (S.D. Ohio 1980) (finding that “absent clear harm to other persons and

     the public interest,” a stay was appropriate during the pendency of a party’s appeal). In

     this case, however, the court fails to see how the Ports Authority’s purported injury is

     either irreparable or particularly injurious. As plaintiffs point out, the Ports Authority can

     choose not to comply with the subpoena, be placed in contempt, and then appeal the

     contempt order as a proper prejudgment appeal. ECF No. 45 at 8–9. Further, contempt

     in this case would result in an imposition of monetary fines, which courts generally

     decline to find irreparably injurious. See Brenntag Int’l Chemicals, Inc. v. Bank of India,

     175 F.3d 245, 249 (2d Cir. 1999) (“As a general matter, because monetary injury can be

     estimated and compensated, the likelihood of such injury usually does not constitute

     irreparable harm.”); Columbia Gas Transmission, LLC v. 84.53 Acres of Land, More or

     Less, In Calhoun, Marshall, Ritchie, Tyler, & Wetzel Ctys., W. Virginia, 310 F. Supp. 3d

     685, 692 (N.D.W. Va. 2018) (“[I]t is beyond dispute that economic losses generally do

     not constitute irreparable harm, [based on] the assumption that economic losses are

     recoverable.”). And finally, as a practical matter, the ultimate injury the Ports Authority

     faces is not the abandonment of an appeal, but the production of certain documents. The

     Ports Authority does not explain how the production of these documents would cause

     injury in this case, and the court has already ordered the Ports Authority to produce

     them. 4 As such, the Ports Authority will not suffer an irreparable injury in the absence of

     the requested stay, which weighs against the court indulging its request.




            4
             Moreover, the Ports Authority represented to the court in a hearing on the
     motion to quash that the documents it would produce in response to the challenged
                                                  12
2:20-cv-01089-DCN        Date Filed 12/14/20      Entry Number 63         Page 13 of 14




                    3. Substantial Injury to Other Parties

            The third Hilton factor weighs decidedly against a stay. Plaintiffs served the

     challenged subpoena on the Ports Authority on August 5, 2020. After a month and a half

     of failing to comply therewith, the court ordered the Ports Authority’s compliance. Now,

     another two-and-a-half months have passed, and the Ports Authority still refuses

     compliance. This delay in discovery is particularly injurious where, as here, plaintiffs

     allege ongoing harms and seek injunctive relief. The Ports Authority owns the pier on

     which Frontier runs its facility and therefore may possess discovery relevant to Frontier’s

     operations, which lie at the heart of this matter. As such, the court finds that the Ports

     Authority’s failure to comply with the subpoena has injured plaintiffs, and it declines to

     further prolong that injury with additional delay.

                    4. The Public Interest

            Likewise, the public interest lies firmly against the issuance of a stay. Plaintiffs

     have brought this action under the citizen-suit provisions of the Resource Conservation

     and Recovery Act and the Clean Water Act, which empower the public to enjoin

     damaging activities of private actors. Gwaltney of Smithfield, Ltd. v. Chesapeake Bay

     Found., Inc., 484 U.S. 49, 61 (1987) (describing the citizen-suit provision as an

     “abatement” measure). In other words, plaintiffs have brought a lawsuit under laws

     designed explicitly for the benefit of the public at large. The public benefits from such

     lawsuits, which seek to enjoin activities that are allegedly damaging to the environment,

     and further delay in this action would adversely affect that public benefit. Further, the




     subpoena would be the same as those it would produce in response to a like FOIA
     request. As such, the “injury” the Ports Authority claims is even less dire.
                                                  13
2:20-cv-01089-DCN        Date Filed 12/14/20      Entry Number 63         Page 14 of 14




     public interest lies in favor of governmental transparency, which would also be

     undermined by a stay. Therefore, the court finds that the public interest here weighs

     strongly against a stay. As such, the Ports Authority has failed to justify a stay “by clear

     and convincing circumstances outweighing potential harm” to plaintiffs. Williford, 715

     F.2d at 127. For these reasons, the court declines to enter a stay and orders that the Ports

     Authority comply with plaintiffs’ subpoena and additional third-party discovery requests

     in this action. 5

                                        IV. CONCLUSION

             For the foregoing reasons the court DENIES the motion to stay and ORDERS

     the Ports Authority to comply with plaintiffs’ discovery requests.

             AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

     December 14, 2020
     Charleston, South Carolina




             5
               Plaintiffs also argue that even if sovereign immunity extends to the Ports
     Authority, it does not extend to agency officials in their individual capacity under Ex
     parte Young, 209 U.S. 123 (1908). Therefore, plaintiffs conclude, even if the court
     determines that a stay is warranted, such a stay would only apply to subpoenas served
     upon the Ports Authority and not those served upon its employees. Because it finds that a
     stay is not warranted, the court need not confront this issue.
                                                  14
